Case 2:12-cr-20443-MAG-MAR ECF No. 279 filed 09/17/20                    PageID.1262       Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                Plaintiff,                                     Case No. 12-20443
                                                               Hon. Mark A. Goldsmith
 vs.

 TERRENCE ALLEN,

             Defendant.
 ________________________________/

                         OPINION & ORDER
 DENYING DEFENDANT TERRENCE ALLEN’S MOTION TO WAIVE EXHAUSTION
      OF ADMINISTRATIVE REMEDIES (Dkt. 278) WITHOUT PREJUDICE

        This matter is before the Court on Defendant Terrence Allen’s motion to waive exhaustion

 of administrative remedies (Dkt. 278). Although fashioned as a motion to waive administrative

 remedies, Allen’s motion is a request for compassionate release under the First Step Act. Mot.

 at 1. Because Allen’s admits that he has not exhausted his administrative remedies in his motion,

 his motion must be denied without prejudice for failure to exhaust his administrative remedies.

        Allen seeks compassionate release under the First Step Act of 2019, Pub. L. 115-391, 132

 Stat. 5194. The First Step Act modified the statute concerning the compassionate release of federal

 prisoners, 18 U.S.C. § 3582, such that district courts may entertain motions filed by incarcerated

 defendants seeking to reduce their sentences, United States v. Sapp, No. 14-cr-20520, 2020 WL

 515935, at *1 (E.D. Mich. Jan. 31, 2020). Generally, federal courts cannot “modify a term of

 imprisonment once it has been imposed.” 18 U.S.C. § 3582(c). However, under 18 U.S.C. §

 3582(c)(1)(A)(i), a court may reduce a sentence if, after considering the sentencing factors set forth

 in § 3553(a), the court finds that “extraordinary and compelling reasons warrant such a reduction
Case 2:12-cr-20443-MAG-MAR ECF No. 279 filed 09/17/20                   PageID.1263      Page 2 of 2




 . . . and that such a reduction is consistent with applicable policy statements issued by the

 Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

        Before seeking compassionate release from federal courts, however, prisoners must “fully

 exhaust[ ] all administrative rights” or else they must wait for 30 days after the warden’s “receipt

 of [their] request.” 18 U.S.C. § 3582(c)(1)(A). The Sixth Circuit recently held, among other

 things, that there are no statutory exceptions to this exhaustion requirement, and that the

 unprecedented COVID-19 pandemic does not warrant creating an equitable exception. United

 States v. Alam, 960 F.3d 831, 835-836 (6th Cir. 2020). When faced with an unexhausted motion

 for compassionate release, district courts must dismiss the motion without prejudice. See id. at

 836 (“If (rather than dismissing) we sat on untimely compassionate release motions until the 30-

 day window ran its course, we could end up reviewing stale motions.”).

        Allen admits that he has not exhausted his administrative remedies. Mot. at 1-2. Therefore,

 in light of the Sixth Circuit’s clear instruction on this issue, Allen’s motion (Dkt. 278) must be

 dismissed without prejudice.

        SO ORDERED.

 Dated: September 17, 2020                            s/Mark A. Goldsmith
        Detroit, Michigan                             MARK A. GOLDSMITH
                                                      United States District Judge


                                 CERTIFICATE OF SERVICE

 The undersigned certifies that the foregoing document was served upon counsel of record and any
 unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
 addresses disclosed on the Notice of Electronic Filing on September 17, 2020.

                                                      s/Karri Sandusky
                                                      Case Manager




                                                  2
